Title: To Thomas Jefferson from Robert Morris, 1 June 1795
From: Morris, Robert
To: Jefferson, Thomas



Dear Sir
Philada June 1. 1795

I am much at a loss for an Apology to you but if the truth will form one you shall have it. When I received your letter of the 19th. of Febry. I determined not to answer untill I should go out to the Hills and enquire of Mr. Crouch about the Sheep. Your letter was laid by untill this could be done. My Constant Avocations put off the Walk to the Hills untill from Continual Employment the thing slipt out of my mind. At length I came across your letter again and then, ashamed of the neglect, away I went to the Hills; Crouch was not at home and nobody there that could give me a satisfactory Account, I mentioned the subject to Mrs. Morris who reminded me frequently and every time she did so, a second visit to the Hills was determined on. At length I saw Crouch who did not give me that satisfactory account which I expect. He says the Original imported Ram is dead but he has left a Successor which the Old Man thinks came from the imported Spanish Yew, but his memory being treacherous he cannot say positively that it is so. He firmly beleives it and from the appearance of the Animal I beleive so too. The Original imported Yew is alive but he thinks she is past breeding, there is one or two others which he beleives to be of the genuine Breed from the Spanish Ram and Yew but he cannot be positive. This Account of the spanish Family of Sheep mortified me on your Account exceedingly and cooled the Ardour I had felt in the desire of complying with your Wishes by assisting to give Virginia the opportunity of raising fine Wool—however the matter now stands as I have stated and if you think the pursuit still worthy of your Attention I will send round to Richmond any order of those above mentioned—that is, the Ram and Old Yew with the Young that are supposed to be genuine. Tell me to whose Care I shall address them at Richmond, or if you prefer to send for them they shall be delivered at once to whoever brings your Order. My time and attention has been and is too much engrossed by other Objects, or  what you formerly said respecting these Sheep would have induced me to preserve and raise the Breed. As to trusting to others there is no getting proper attention to be paid without the Masters Eye or Interference, as you will observe in the case of Crouch whom I urged on the Subject. As I think my apology for neglecting to answer your letter in due time makes but an awkard figure, and as I feel, so I think it best to plead Guilty, and throw myself upon Mercy for forgiveness and to entitle myself to merciful Consideration I can truly say that the Crime has arisen not from intention or want of Respect, but from too much employment and engagement, beside, I suffer severe punishment every time the Recollection occurs. My Regard and friendship for you is your Avenger, therefore you must forgive as I cannot.
I have no doubt of the enjoyments you find in Retirement. You are a philosopher as well as a practicall Planter. These pursuits will occupy body and mind and when that is the case happiness is generally attendant. With respect to yourself, to retire was to act wisely, but as your Retirement regards the United States, the Public have to lament the loss of Abilities and Talents which have been eminently useful and which no doubt would have Continued to be so as the prime and vigour of life still remains. I think however that it is not improbable that you will again be drawn forth into public life. I have Retired from Public service and will never resume it, and I am trying to clear myself of a vast load of private business, in Order to enjoy if I can what will remain of life when my Work is accomplished in quiet and Calm. Mr. Jay is just arrived from England at New York and I suppose we shall soon know the sense of our Government upon the Treaty he has made with Britain. The Continuance of Neutrality and preservation of peace are great Objects and the most desirable to this Country which I hope will never be engaged in War. With my best Wishes for the Continuance of that Tranquility which you now enjoy I Remain in the utmost Sincerity and Truth Dear Sir Yr friend & obt hb St

RM

